16370437
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/10/2021 has been entered. Claims 1-20 remain pending in the application.
Response to Arguments
 3.           Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 20170290034 A1) in view of Lu et al. (US 20170365166 A1) and further in view of Roy et al. (US 20150230263 A1).  
 

receive, from an endpoint, a Vehicle-to-Everything (V2X) message that includes a data sharing request (The hot spot 906 requests data S910 through the eNB, see [0090] and the basis is V2X transmissions that are broadcast, see [0039]); 
transmit a reply V2X message that includes an acknowledgement to the data sharing request (The eNB may acknowledge the receiving the request for data from the hot spot by sending a message to the hot spot, see [0098]), wherein the acknowledgement includes schedule information for a millimeter wave (mmWave) communication between the ego vehicle and the endpoint (That message can indicate a time when to receive the data, how the data is delivered, attributes as the group, IDs, resources, coding scheme used, see [0098]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (When in proximity, the eNB instructs the UE to transmit data on specific resources, and instruct the recipient to listen on specific resources. The UE then transmits data to the recipient on the allocated resources, see [0106] and short range communication e.g., millimeter wave based, is used to transmit data from the vehicle 406, 408 to the end point device, see [0058]).
However, Desai does not teach receive, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data while the endpoint is traveling on a roadway.
position accuracy data describing an accuracy of the position data while the endpoint is traveling on a roadway (Since lanes of a roadway are typically no less than 3 meters wide, whenever the two dimensional error of the location data is less than 1.5 meters the estimation system described herein may analyze the location data provided by the DSRC-compliant GPS unit and determine what lane of the roadway the vehicle is traveling in based on the relative positions of vehicles on the roadway, see [0042] and Vehicles and other client devices equipped with DSRC transmit a Basic safety message BSM and BSM includes location data describing the location of the vehicle, where the location data may be so accurate that it describes the specific lane the vehicle is traveling in, see Fig. 4A). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai with the position accuracy of Lu to provide a method and a system that determines what lane of the roadway the vehicle is traveling in based on the relative positions of vehicles on the roadway to provide a notification to a driver describing the presence of the obstruction in sufficient time for the driver to safely respond to the obstruction as suggested, see Lu [0010].
However, Desai and Lu do not clearly teach determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Roy teaches determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (Using these coordinates may enable the identification of the position of WTRU 320 with the 
modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meter radius) rather than the wider range. After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 2, Desai as modified by Lu and  Roy teaches the computer program product of claim 1, and Roy further teaches wherein the computer-executable code, when executed by the processor, causes the processor further to: modify the operation of the V2X radio of the ego vehicle to execute a mmWave communication with the endpoint using the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077]).  


Regarding claim 3, Desai as modified by Lu and Roy teaches the computer program product of claim 1, and Roy further teaches wherein the beam sweeping direction setting includes a directional sweeping range for the mmWave beam alignment with the endpoint (Serving mB 601 may identify a secondary beam 631 associated with WTRU 602 based on DREM which includes but is not limited to directional measurement reports, see [0106]) and the directional sweeping range includes the geographic location of the endpoint (The directional measurement report 273 field shown in FIG. 2G may include but is not limited to the following information: azimuth 271, elevation 272, received channel power indicator (RCPI)/received signal to noise indicator (RSNI) 274, and Rx antenna gain 275, see [0088]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].


receiving, from an endpoint, a request Vehicle-to-Everything (V2X) message that includes a data sharing request (The hot spot 906 requests data S910 through the eNB, see [0090] and the basis is V2X transmissions that are broadcast, see [0034]); 
transmitting a reply V2X message that includes an acknowledgement to the data sharing request (After determining how to deliver the data, the eNB may acknowledge the receiving the request for data from the hot spot by sending a message to the hot spot, see [0098]), wherein the acknowledgement includes schedule information for a millimeter wave (mmWave) communication between the ego vehicle and the endpoint (That message can indicate a time when to receive the data, how the data is delivered (attributes as the group, IDs, resources), coding scheme used, see [0098]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (When in proximity, the eNB instructs the UE to transmit data on specific resources, and instruct the recipient to listen on specific resources. The UE then transmits data to the recipient on the allocated resources, see [0106] and in an embodiment, short range communication e.g., millimeter wave based, is used to transmit data from the vehicle 406, 408 to the end point device, see [0058]).
However, Desai does not teach receiving, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data while the endpoint is traveling on a roadway.
In an analogous art, Lu teaches receiving, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data while the endpoint is traveling on a roadway (Since lanes of a roadway are typically no less than 3 meters wide, whenever the two dimensional error of the location data is less than 1.5 meters the estimation system described herein may analyze the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai with the position accuracy of Lu to provide a method and a system that determines what lane of the roadway the vehicle is traveling in based on the relative positions of vehicles on the roadway to provide a notification to a driver describing the presence of the obstruction in sufficient time for the driver to safely respond to the obstruction as suggested, see Lu [0010].
However, Desai and Lu do not clearly teach determining, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Roy teaches determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (Using these coordinates may enable the identification of the position of WTRU 320 with the accuracy of 10 meters or less. This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meter radius) rather than the wider range, see [0097]); and 
modifying an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meter radius) rather than the wider range. After mmW links are formed regular feedback may be sent with the position of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 5, Desai as modified by Lu and Roy teaches the method of claim 4, and Roy further teaches further comprising modifying the operation of the V2X radio of the ego vehicle to execute the mmWave communication with the endpoint using the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 6, Desai as modified by Lu and Roy teaches the method of claim 4, and Roy further teaches wherein the beam sweeping direction setting includes a directional sweeping range 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 7, Desai as modified by Lu and Roy teaches the method of claim 6, and Roy further teaches wherein the directional sweeping range includes the geographic location of the endpoint (The directional measurement report 273 field shown in FIG. 2G may include but is not limited to the following information: azimuth 271, elevation 272, received channel power indicator (RCPI)/received signal to noise indicator (RSNI) 274, and Rx antenna gain 275, see [0088]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 9, Desai as modified by Lu and Roy teaches the method of claim 4, and Roy further teaches wherein modifying the operation of the V2X radio includes updating the beam sweeping 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 10, Desai as modified by Lu and Roy teaches the method of claim 9, and Roy further teaches wherein the position accuracy data describes the accuracy for one or more onboard sensors of the endpoint that determine the geographic location of the endpoint (The integration of the gyroscope has allowed for more accurate recognition of movement within a 3D space than previous methods using a lone accelerometer within a number of smart phones, see Roy [0097] and WTRU 320 may have an integrated gyroscope, accelerometer, compass and other orientation sensing devices. Outputs from such internal sensors may be fed back to mB 325 to facilitate beam tracking, see Roy [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select 

Regarding claim 11, Desai as modified by Lu and Roy teaches the method of claim 4, comprising transmitting a reply V2X message that includes an acknowledgement to the data sharing request (After determining how to deliver the data, the eNB may acknowledge the receiving the request for data from the hot spot by sending a message to the hot spot, see Desai [0098]), wherein the acknowledgement includes schedule information for a mmWave communication between the ego vehicle and the endpoint (That message can indicate a time when to receive the data, how the data is delivered (attributes as the group, IDs, resources), coding scheme used, see Desai [0098]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (When in proximity, the eNB instructs the UE to transmit data on specific resources, and instruct the recipient to listen on specific resources. The UE then transmits data to the recipient on the allocated resources, see [0106] and in an embodiment, short range communication, e.g., millimeter wave based, is used to transmit data from the vehicle 406, 408 to the end point device, see Desai [0058]).
Regarding claim 12, Desai as modified by Lu and Roy teaches the method of claim 4, wherein the endpoint includes a remote vehicle, a roadside unit or a base station (e.g. RSU 706 of Desai Fig. 7).  
Regarding claim 13, Desai teaches a system comprising: 
an onboard vehicle computer system of an ego vehicle including a non-transitory memory storing computer code which, when executed by the onboard vehicle computer system (The processor 1904 may be any component or collection of components adapted to perform computations and/or other processing related tasks, and the memory 1906 may be any component or collection of components adapted to store programming and/or instructions for execution by the process, see [0124] of car 204 of Fig. 2), causes the onboard vehicle computer system to: 
request Vehicle-to-Everything (V2X) message that includes a data sharing request (The hot spot 906 requests data S910 through the eNB, see [0090] and the basis is V2X transmissions that are broadcast, see [0034]); 
transmit a reply V2X message that includes an acknowledgement to the data sharing request (After determining how to deliver the data, the eNB may acknowledge the receiving the request for data from the hot spot by sending a message to the hot spot, see [0098]), wherein the acknowledgement includes schedule information for a millimeter wave (mmWave) communication between the ego vehicle and the endpoint (That message can indicate a time when to receive the data, how the data is delivered (attributes as the group, IDs, resources), coding scheme used, see [0098]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (When in proximity, the eNB instructs the UE to transmit data on specific resources, and instruct the recipient to listen on specific resources. The UE then transmits data to the recipient on the allocated resources, see [0106] and in an embodiment, short range communication (e.g., millimeter wave based) is used to transmit data from the vehicle 406, 408 to the end point device, see [0058]).
However, Desai does not teach receive, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data while the endpoint is traveling on a roadway.
In an analogous art, Lu teaches receive, from an endpoint, a Vehicle-to-Everything (V2X) message that includes position data describing a geographic location of the endpoint, and position accuracy data describing an accuracy of the position data while the endpoint is traveling on a roadway (Since lanes of a roadway are typically no less than 3 meters wide, whenever the two dimensional error of the location data is less than 1.5 meters the estimation system described herein may analyze the location data provided by the DSRC-compliant GPS unit and determine what lane of the roadway the vehicle is traveling in based on the relative positions of vehicles on the roadway, see [0042] and Vehicles 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai with the position accuracy of Lu to provide a method and a system that determines what lane of the roadway the vehicle is traveling in based on the relative positions of vehicles on the roadway to provide a notification to a driver describing the presence of the obstruction in sufficient time for the driver to safely respond to the obstruction as suggested, see Lu [0010].
However, Desai and Lu do not clearly teach determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Roy teaches determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (Using these coordinates may enable the identification of the position of WTRU 320 with the accuracy of 10 meters or less. This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meter radius) rather than the wider range, see [0097]); and 
modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (This may be used by mB 325 in order to perform a beam training procedure within a particular area (of a 10 meter radius) rather than the wider range. After mmW links are formed regular feedback may be sent with the position of WTRU 320 according to the GPS coordinates to mB 325 and additionally to the eNB. Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].
Regarding claim 14, Desai as modified by Lu and Roy teaches the system of claim 13, and Roy further teaches wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to modify the operation of the V2X radio of the ego vehicle to execute the mmWave communication with the endpoint using the mmWave beam alignment (From the signal strength measurement reports 203, the serving mB may estimate the WTRU range and may modify its associated beam, see Roy [0077]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 15, Desai as modified by Lu and Roy teaches the system of claim 13, and Roy further teaches wherein the beam sweeping direction setting includes a directional sweeping range within which a mmWave radio beam of the V2X radio is configured to sweep during the mmWave beam 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].
Regarding claim 16, Desai as modified by Lu and Roy teaches the system of claim 15, and Roy further teaches wherein the directional sweeping range includes the geographic location of the endpoint (The directional measurement report 273 field shown in FIG. 2G may include but is not limited to the following information: azimuth 271, elevation 272, received channel power indicator (RCPI)/received signal to noise indicator (RSNI) 274, and Rx antenna gain 275, see [0088]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].
Regarding claim 19, Desai as modified by Lu and Roy teaches the system of claim 18 and Roy further teaches wherein the position accuracy data describes the accuracy for one or more onboard sensors of the endpoint that determine the geographic location of the endpoint (The integration of the gyroscope has allowed for more accurate recognition of movement within a 3D space than previous methods using a lone accelerometer within a number of smart phones, see Roy [0097] and WTRU 320 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the content delivery of Desai and the position accuracy of Lu with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].

Regarding claim 20, Desai as modified by Lu and Roy teaches the system of claim 13, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to transmit a reply V2X message that includes an acknowledgement to the data sharing request (the intermediary mobile wireless device may provide an acknowledgment to the TP and may request that the TP retransmit data…the intermediary mobile device may, for example, be carried by a person or may be attached to a drone, see Desai [0034]), wherein the acknowledgement includes schedule information for a mmWave communication between the ego vehicle and the endpoint (That message can indicate a time when to receive the data, how the data is delivered (attributes as the group, IDs, resources), coding scheme used, see Desai [0098]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (When in proximity, the eNB instructs the UE to transmit data on specific resources, and instruct the recipient to listen on specific resources. The UE then transmits data to the recipient on the allocated resources, see [0106] and in an embodiment, short range communication (e.g., millimeter wave based) is used to transmit data from the vehicle 406, 408 to the end point device, see Desai [0058]).

6.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Lu and further in view of Roy and Graefe et al. (US 20190132709 A1).
Regarding claim 8, Desai as modified by Lu and Roy teaches the method of claim 4.
However, Desai, Lu and Roy do not teach wherein the data sharing request requests that a recipient of the V2X message share sensor data with the endpoint.
In an analogous art, Graefe teaches wherein the data sharing request requests that a recipient of the V2X message share sensor data with the endpoint (In embodiments, the send information requests may be Boolean attributes including, for example, a send ACK attribute to instruct the object 64 to reply with an acknowledgment message, Send Sensor attribute to instruct the object 64 to reply with own sensor data about a sensed environment, and a Send Position attribute to instruct the object 64 to reply with its own position data, see Graefe [0070]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the Data delivery of Desai and the beam tracking of Roy, the accuracy of Lu with the information requests of Graefe to provide sensor accuracy of an infrastructure-based system augmented with information from clients e.g., vehicles being served by the infrastructure-based system. The clients only send information when requested by the infrastructure equipment, which is different than current V2X solutions, which typically require constant signaling between user equipment and infrastructure equipment. In this way, the method minimize the communication overhead between the clients and infrastructure equipment as suggested.
Regarding claim 17, Desai as modified by Lu and Roy teaches the system of claim 13.
However, Desai, Lu and Roy do not teach wherein the data sharing request requests that a recipient of the request V2X message share sensor data with the endpoint.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the Data delivery of Desai and the beam tracking of Roy, the accuracy of Lu with the information requests of Graefe to provide sensor accuracy of an infrastructure-based system augmented with information from clients e.g., vehicles being served by the infrastructure-based system. The clients only send information when requested by the infrastructure equipment, which is different than current V2X solutions, which typically require constant signaling between user equipment and infrastructure equipment. In this way, the method minimize the communication overhead between the clients and infrastructure equipment as suggested.

Allowable Subject Matter
7.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taleb-Bendiab (US 9731645 B1) discloses a cooperative adaptive lighting system for motor vehicles in which a vehicle transmits its geographic coordinates and receives similar coordinates from other vehicles, pedestrians, and stationary warning devices. Using the coordinates, the vehicle computes .
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          




/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641